Citation Nr: 1632562	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-44 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for a respiratory disorder (chronic obstructive pulmonary disease [COPD], to include emphysema.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected residual scars, status/post pneumothorax and emphysema.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard during the Vietnam Era from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran his claims for entitlement to service connection for lung cancer and emphysema.  During the pendency of his appeal of the November 2009 rating decision, the Veteran appealed a March 2010 Decision Review Officer (DRO) decision which denied him service connection for depression and anxiety and entitlement to total disability based on individual unemployability (TDIU).

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, his respiratory disorder (chronic obstructive pulmonary disease/emphysema) manifested during active service and is related to an in-service disease, injury, or event.

2. Resolving all reasonable doubt in the Veteran's favor, his lung cancer is due to his service-connected respiratory disorder (COPD/emphysema).

3. The Veteran's acquired psychiatric disorder, to include depression and anxiety, are related to his service-connected residual scars, status/post pneumothorax.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder (chronic obstructive pulmonary disease/emphysema) have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for lung cancer, to include as secondary to a service-connected respiratory disorder (chronic obstructive pulmonary disease/emphysema) have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

3. The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected residual scars, status/post pneumothorax have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the lay and medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Respiratory Disorder (Chronic Obstructive Pulmonary Disease/Emphysema)

The Veteran claims entitlement to service connection for a respiratory disorder (chronic obstructive pulmonary disease/emphysema), as due to chemical (asbestos, lead paint) exposure.  For the following reasons, the Board finds that service connection is established.  As such, the Board finds that it is not necessary to discuss VA's duty to assist and notify in this appeal under the VCAA as the benefits addressed on the merits are granted in full.

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2015); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In his February 2009 claim (VA Form 21-526), the Veteran reported that during his active service aboard ship, he was exposed to red lead paint primer when he worked on the deck force.  He also reported that when he became a cook, that he was exposed to asbestos from the steam lines in the ships galley, as well as from where insulation was broken and fibers were in the air.  The Veteran made the same reports in his January 2009 VA Form 21-4142 (Authorization and Consent to Release Information to the VA), his March 2009 statement, his September 2010 Appeal letter, and his October 2010 VA 9.  The Veteran also submitted a March 2009 lay statement from a lifelong friend of 55 years who reported that the Veteran never had any lung problems until he entered the service.

The Veteran's service treatment records, specifically his February 1966 entrance examination, indicate that he had no pre-existing respiratory disability prior to his active service.  His service treatment records also indicate that he was diagnosed, treated, and hospitalized from May 1967 to June 1967 with bullous emphysema, left apex, and spontaneous pneumothorax, left, recurrent.

The Veteran's private medical records from a Dr. K.A. Donkor, M.D., show that he was diagnosed in November 2003 with chronic obstruction pulmonary disease (COPD), bullous emphysema, status post lung resection for bullous disease, nicotine addiction, and increased risk for spontaneous pneumothorax.  Subsequent private medical records from Dr. Donkor (November 2005, March 2006, and July 2006) assess the Veteran with COPD/emphysema.

The Veteran was afforded a VA respiratory examination (obstructive, restrictive, and interstitial) in June 2009.  The VA examination report indicated that the Veteran had his onset of emphysema in 2006.  The Veteran's September 2008 chest x-ray results showed paraseptal emphysema in the right lung.  The VA examiner diagnosed the Veteran with COPD; pneumothorax x3 (1960's with surgical intervention,) resolved; and lung cancer with left lower lobectomy (January 2008).

The VA examiner who performed the June 2009 examination rendered an addendum opinion in October 2009.  In the October 2009 VA examination report, the VA examiner opined that it less likely than not that the currently diagnosed COPD is related to treatment for bullous emphysema and recurrent pneumothorax during service.  Although the examiner provided a rationale for her opinion regarding the Veteran's lung cancer, she did not provide a rationale for her opinion regarding the Veteran's emphysema.  Additionally, the VA examiner did not address the Veteran's reporting of his exposure to chemicals (asbestos and lead paint) while in service as a cause of his respiratory disorders (emphysema, lung cancer).  

Through his representative's June 2016 Brief, the Veteran also submitted an October 2011 private medical record from a Dr. H. Skaggs, MD.  Dr. Skaggs opined that it is more likely than not that the Veteran's emphysema diagnosed in service, or reclassified in a broader category of COPD, is contributory to his problems and should be reconsidered for his service connection.  Dr. Skaggs rationale for his opinion is that COPD is a very broad category of pulmonary disease that there are three entities associated with it: 1. Bronchitis; 2. Asthma; and 3. Emphysema.  Dr. Skaggs also opined that there appears to be a misunderstanding of what COPD is since the August 2010 Statement of the Case (SOC) says that the Veteran had emphysema in the service instead of having COPD.

Conversely, the June 2009 VA examination report erroneously indicated that the Veteran's emphysema had its onset in 2006.  Furthermore, neither the June 2009 nor the October 2009 VA examination reports offered a rationale for the opinion that the Veteran's emphysema was not likely related to his active service.  

Moreover, the October 2009 examination report opined that it was less likely than not that the Veteran's COPD was related to his treatment for bullous emphysema.  The VA examiner also did not address the Veteran's assertions that his in-service exposure to chemicals (asbestos and lead paint primer) caused or contributed to his COPD/emphysema. 

Having considered the lay and medical evidence of record, the Board finds that the Veteran's service treatment records and his private medical records have the most probative value and thus are more persuasive than the VA respiratory examinations.  The Veteran's service treatment records show that he was diagnosed with emphysema in May 1967 while in active service.  Dr. Donkar's private medical records show that the Veteran was diagnosed with COPD/emphysema in November 2003, and Dr. Skagg's private medical record offers a plausible rationale for the misunderstanding of what COPD is and its broad classification, which includes emphysema.
Thus, resolving reasonable doubt in the Veteran's favor, service connection for his COPD/emphysema is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 3.102; Gilbert, 1 Vet. App. at 55.

Lung Cancer, to include as Secondary to Service-Connected COPD/Emphysema

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran's VA treatment records from the Richmond, Virginia VA Medical Center show that he was diagnosed with lung cancer in November 2007 and that he underwent surgery (lower left lobectomy) in January 2008 to remove the tumor on his left lung.  Thus, the first element of service connection on a secondary basis is established.  See 38 C.F.R. § 3.310(a) (2015); Allen, 7 Vet. App. at 448.  

The October 2009 VA examiner opined that it is at least as likely as not that the Veteran's lung cancer is related to his COPD..  Resolving all reasonable doubt in the Veteran's favor, and based on his private medical doctor's opinion, the Board has found that the Veteran's COPD is due to his in-service emphysema.  As the VA examiner has opined that the Veteran's lung cancer is at least as likely as not related to his service-connected COPD, the second element for service connection on a secondary basis is established.  See 38 C.F.R. § 3.310(a) (2015); Allen, 7 Vet. App. at 448.  Based on the diagnosed disability being linking to the COPD granted service connection in this decision, service connection for the lung cancer on a secondary basis is warranted.

Acquired Psychiatric Disorder, to include Depression and Anxiety, to include as Secondary to Service-Connected Residual Scars, Status/Post Pneumothorax

The Veteran was granted service connection for residual scars, status/post pneumothorax in a November 2009 rating decision.  The Veteran's October 2006 VA treatment record indicates that he was diagnosed with depression and anxiety.  Thus, the first element for service connection on a secondary basis is met.  See 38 C.F.R. §§ 3.102, 3.310 (2015); Allen, 7 Vet. App. at 448.

The Veteran's May 2016 private medical opinion showed that he was diagnosed with depressive disorder due to another medical condition with depressed features.  The VA examiner noted that the Veteran reported feeling anxious and depressed and that during the examination, endorsed symptomology of depression.  The VA examiner opined that the Veteran's depressive disorder is secondary to his medical condition and social impairment, which are emotionally debilitating for him.  Specifically, the VA examiner opined that the Veteran's service-connected residual scars status/post pneumothorax and his emphysema more likely than not have caused his depressive disorder.  As the Veteran's has current acquired psychiatric disorder (depression) was most likely caused by his service-connected residual scars status/post pneumothorax and emphysema (COPD), the second element for service connection on a secondary basis is established.  See 38 C.F.R. § 3.310(a) (2015); Allen, 7 Vet. App. at 448.  

In sum, the Board grants the claim for service connection for an acquired psychiatric disability, to include depressive disorder, as secondary to his service-connected residual scars status/post pneumothorax.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015); see also Allen, 7 Vet. App. at 448; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease/ emphysema is granted.
Entitlement to service connection for lung cancer, to include as secondary to service-connected chronic obstructive pulmonary disease/ emphysema is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include depression disorder, as secondary to service-connected residual scars, status/post pneumothorax, is granted.


REMAND

While the Board sincerely regrets the delay, the claim for TDIU must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

In his October 2011 Supplemental Claim, the Veteran reported that his anxiety and depression cause a great reduction in his lifestyle and that he cannot do one-third of what he used to be able to do.  The Veteran's private medical records from Dr. Donkar and Dr. Skaggs indicated that his disabilities (lung) limit his ability to work. The Veteran's October 2006 VA treatment records indicate that he is unemployed and that he receives Social Security Administration (SSA) benefits for his COPD.  The May 2016 VA examiner opined that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity, due to his depressive disorder, secondary to medical condition.  

Accordingly, the record as it stands is not sufficient to determine the Veteran's entitlement to a TDIU.  Remand is thus required for a determination of his employability based on his service-connected disabilities (COPD/emphysema, lung cancer, and depression).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision granting service connection for the Veteran's COPD/emphysema; lung cancer, as secondary to his service-connected COPD/emphysema; and acquired psychiatric disorder, to include depression, as secondary to his service-connected COPD/emphysema and residual scars, status/post pneumothorax.

2.  Obtain any outstanding Social Security Administration (SSA) determinations and the underlying medical records pertaining to the disability benefits and associate them with the claims file.

3.  Thereafter, complete any other indicated development regarding the issue of TDIU, to include considering obtaining an opinion and seeking additional relevant records.  

4.  Then, , readjudicate the claim of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


